Merrick, J.
The real question which arises upon the facts stated in the bill of exceptions is, whether Stillman Howe, the pauper, acquired a settlement in the town of Lancaster previously to the incorporation of the town of Clinton in the year 1850. The statute provides that any citizen of the United States, “ having an estate of inheritance or freehold, in any town within the state, and living on the same three years successively, shall thereby gain a settlement in such town.” Rev. Sts. c. 45, § 1, cl. 4. It appears, that in the year 1844 Howe purchased of Luther Sargeant a tract of land, situate within the limits of the territory now embraced in the town of Clinton, and took a deed of it to himself in fee simple, with full covenants of warranty, He immediately entered upon the land under his deed, and thereafterwards lived upon, and had the sole and undisturbed possession of it, for more than three years successively then next following, and in fact down to the time of the trial of this action in 1854. This brought him precisely within the terms of the portion of the statute above cited. The estate which he took under the deed from Sargeant was an estate of freehold and inheritance, and he lived upon the land more than three years in succession after his title was acquired. This is decisive of the question. It was determined many years since, in reference to a clause in a former statute of which the citation from the Rev. Sts. c. 45, is a copy, that, upon a contest between towns, it is sufficient to fix the settlement in one of them, that the pauper resided there upon a particular estate for the requisite period of time, and that he appeared by record and by possession to have been the lawful owner of it. The settlement does not depend upon the question, whether the title is good against all persons ; although it may be defeasible, it is good until defeated. Conway v. Deerfield, 11 Mass. 327. This principle has been recognized in subsequent cases, and has never, as far as we know, been disputed or denied. Brewster v. Dennis, 21 Pick. 233. Mount Washington v. Clarksburgh, 19 Pick. 294. Since the case of Conway v. Deerfield was decided, several alterations have been made by the legislature respecting the different methods of acquiring a settlement, and a part even of the clause upon which *621that decision was made has been repealed. But that part of the clause remains unaltered, from which it would seem fairly to be inferred, that the construction given to it by the court expresses correctly the will of the legislature in its enactment.
The evidence, therefore, which was offered by the defendants was immaterial, in the determination of the question in controversy between the parties. The facts, which the defendants wished to prove, had no tendency to show that Howe had no title in fact, or that he did not live on and occupy the estate, claiming it as his own, or that any person ever denied his right, or assumed on any occasion to contest it. The evidence was therefore correctly held to be inadmissible.

Exceptions overruled.